Citation Nr: 1217360	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post radiation therapy for prostate cancer with residual urinary frequency and urgency, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for frequency of stools with urgency secondary to radiation as a residual of prostate cancer treatment, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the right hand, currently evaluated as 30 percent disabling.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) and Board remands.

The issues of entitlement to an increased evaluation for residuals of a shell fragment wound of the left wrist and entitlement to an increased evaluation for residuals of a shell fragment wound of the right hand are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, DC.

In an April 2012 informal hearing presentation, the Veteran's representative raised the issue of entitlement to special monthly compensation based on loss of use of the hand.  This issue has not been developed for appellate consideration, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's residuals of prostate cancer with urinary frequency and urgency are manifested by urinary frequency and urgency with chronic renal insufficiency and definite decrease in kidney function with no evidence of albuminuria, blood urea nitrogen (BUN) of 40 to 80mg%, creatinine of 4 to 8mg%, or generalized poor health due to renal insufficiency characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

2.  The Veteran is receiving the maximum schedular evaluation for frequency of stools with urgency secondary to radiation as a residual of prostate cancer treatment. 

3.  Since the initial grant of service connection, the Veterans posttraumatic stress disorder (PTSD) has been manifested by dysphoric, anxious, indifferent, or depressed mood; depressed, flat, blunted, and flexible affect; depression; sleep disturbance; nightmares; flashbacks; intrusive thoughts and recollections; social isolation; hypervigilance; exaggerated startle response; poor memory and concentration; avoidance of trauma-related stimuli; anger and irritability; suicidal ideation; limited insight and judgment; panic attacks; impaired abstract reasoning; and impaired cognitive functioning.  The evidence also shows that the Veteran had fair to good eye contact; good grooming and hygiene; no hallucinations or delusions; and good relationships with his wife, children, and one friend.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no greater, for residuals of prostate cancer with urinary frequency and urgency and renal dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).

2.  The criteria for an evaluation greater than 30 percent for frequency of stools with urgency secondary to radiation as a residual of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2011). 

3.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a readjudication of the Veteran's claims, letters dated in July 2004 and October 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security Administration records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with VA examinations addressing the severity of his residuals of prostate cancer and PTSD, and he has not indicated that he found any of these examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained with regard to the issues on appeal are adequate, as they provided sufficient detail to rate the Veteran's service-connected residuals of prostate cancer and PTSD under the pertinent rating criteria during the time periods on appeal.  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claims, the current level of disability is of primary concern with respect to the residuals of prostate cancer, and the level of disability at the time that service connection was granted is of primary importance with regard to the claim for an increased rating for PTSD.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Residuals of Prostate Cancer

The Veteran contends that increased ratings are warranted for his residuals of prostate cancer.  Specifically, he argues that he is entitled to a rating greater than 40 percent for urinary frequency and urgency due to radiation therapy for prostate cancer and an evaluation greater than 30 percent for frequency of stools with urgency due to radiation therapy for prostate cancer.

By an August 2002 rating decision, the RO granted service connection for prostate cancer, and awarded a 100 percent evaluation for active cancer, effective November 30, 2001, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  By a May 2004 rating decision, the RO reduced the Veteran's evaluation for prostate cancer to 40 percent based on residual urinary frequency and urgency due to radiation therapy, effective August 1, 2004.  The RO also awarded service connection for frequency of stools with urgency secondary to radiation  for prostate cancer, and assigned a 30 percent evaluation, under 38 C.F.R. § 4.114, Diagnostic Criteria 7319, effective August 1, 2004.  In June 2004, the Veteran filed claims for increased evaluations for his urinary frequency and urgency as well as frequency of stools with urgency.  By a November 2004 rating decision, the RO denied the Veteran's claims for increased evaluations.  In January 2005, the Veteran filed a notice of disagreement, and in March 2006, he perfected his appeal.

The Veteran's residual urinary frequency and urgency due to radiation therapy is rated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  The Veteran's frequency of stools with urgency due to radiation for prostate cancer is evaluated under Diagnostic Code 7319 for irritable colon syndrome.  

A September 2003 VA treatment record reflects that the Veteran had idiopathic dilated cardiomyopathy status post heart transplantation in 1983.  Examination revealed some peripheral edema and some fluctuation in creatinine between 1.5 and 2.0.  The consultation was to evaluate renal function.  Review of symptoms was essentially negative except for peripheral edema with no angina symptoms, shortness of breath, or chest pain.  He denied gastrointestinal symptoms, but reported some nocturia.  Blood pressure was 114/76.  Cardiovascular examination was normal, the abdomen was soft and nontender with no bruits, and the extremities reflected trace edema.  Laboratory testing revealed no blood or protein on urinalysis.  Creatinine was 1.6.  Bilirubin was minimally elevated to 2.4.  The diagnosis was chronic renal insufficiency, probably on the basis of chronic cyclosporine toxicity.  The physician indicated that the Veteran had normal cardiac function, no significant proteinuria, and no vascular abnormalities that would go with the peripheral edema.  

In October 2003, the Veteran underwent a VA genitourinary examination.  The Veteran complained of swelling of his feet and lower legs, which occurred after the radiation treatment for which he wore support hose, which gave relief and control of the edema.  He also noted frequent voiding of about every 90 minutes, day and night, but that he had no dysuria, dribbling, or incontinence.  He denied being aware of any hematuria and there was no recent history of any stones or urinary tract infections.  Nighttime voiding was reported to be disturbing, because they disrupted his sleep.  He stated that, since the radiation treatment, he experienced six to seven mushy yellowish-brown stools per day with urgency.  He described some anal pruritus and occasional anal burning with the stools.  He indicated that he used topical Anusol hydrocortisone cream two times per week.  He reported that his appetite had been good and he maintained his weight.  He noted that he got tired by the middle of the afternoon and usually went home from work at about 4:00 p.m.  The Veteran denied a history of abdominal pain, constipation, diarrhea, vomiting, hepatitis, jaundice, hematemesis, melena, acholic stools, or bright red blood per rectum.  He indicated that he had a change in stools, as noted, and that he underwent a yearly colonoscopy, all of which were normal.  Physical examination revealed the abdomen to be flat and soft with positive bowel sounds in all quadrants.  There was no bruits auscultated, no hepatosplenomegaly or masses, no guarding, no tenderness, no rebound, and no rigidity.  Genitourinary examination showed no costovertebral angle tenderness, no masses or hernias, no hemorrhoids, and no fissures.  The anal sphincter was normal and there was no evidence of perianal proctitis.  The prostate felt normal and the stools tested positive for blood and were somewhat mucoid.  Blood pressure was 132/84.  Diagnostic testing revealed creatinine to be 1.5 and BUN to be 26 and within normal limits.  The diagnoses included status-post radiation treatment for cancer of the prostate; urinary frequency and urgency secondary to radiation treatment; frequency of stools with some urgency secondary to radiation treatment; essential hypertension; arteriosclerotic heart disease; and erectile dysfunction secondary to radiation treatment for cancer of the prostate.  

A November 2003 treatment record indicates that the Veteran had stable creatinine of 1.6 with no chest pain, no shortness of breath, and no palpitations.  Blood pressure was 109/81.  The diagnoses included cardiomyopathy status post heart transplantation; hypertension; history of prostate cancer status post radiation; and chronic renal insufficiency.  Another November 2003 treatment record reflects that blood pressure was 111/81.  The Veteran denied chest pain and shortness of breath, and he noted that his ankle swelling had gone down appreciably.  On examination, heart auscultation was normal, and there was no edema.  The diagnoses included stable cardiac status.

During a March 2004 hearing before the RO, the Veteran testified that he had incontinence of bowels and urine, and that he was encouraged to use protection due to the frequency and volume or uncontrollability of his movements.  He stated that he had frequency of every one to one and a half hours during the night, and that if he carried toilet paper with him in the car in case he had to stop along the roadside to urinate or have a bowel movement.  The Veteran testified that his prostate cancer was still active, but that he could not have his prostate removed because of his prior heart transplant.  He indicated that he was not receiving treatment for his prostate cancer at that time.  He testified that he was tired with lack of energy, noting that he frequently took naps during the day.  He reported that he sometimes had blood in his anal area, and that he used topical Anusol cream.  He stated that he had eight mushy stools per day with urgency.

An April 2004 VA treatment record notes that the Veteran reported that he had red urine after he drank a quart of bet juice a few years before which reoccurred with rechallenge.  Otherwise, he denied red urine.  He noted urinary incontinence, urge incontinence, small amount, and some post-void dribble.  The diagnoses included significant lower urinary tract symptoms, some obstructive but more predominantly irritative type, with a small amount of urge incontinence.  A June 2004 treatment record reflects that the Veteran had symptoms, including incomplete bladder emptying, frequency, nocturia, interrupted stream, urgency, weak stream, and push/strain urinary pattern.  The diagnoses included irritative void pattern and adenocarcinoma of the prostate.  The physician indicated that the Veteran's prostate specific antigen not going down to 0.5 might be prognostic towards no cure, and that local control "ultimately may be only requirement for this patient give his given [sic] heart transplant history."  Another June 2004 treatment record reflects the Veteran's complaints of fatigue.  He also noted hemorrhoids, occasional rectal bleeding, and stools five times per day.  Physical examination of the abdomen revealed it to be soft, non tender, with no rebound or guarding, no mass, and present bowel sounds.  Examination of the extremities showed no pedal edema, clubbing, or cyanosis.  

An August 2004 treatment record indicates that the Veteran complained of irritative lower urinary tract symptoms.  A urinalysis was within normal limits, and prostate specific antigen was reported to be 1.0.  The Veteran endorsed nocturia three to four times per night.  The diagnoses were irritative lower urinary tract symptoms and prostate cancer status post radiation therapy.

In October 2004, the Veteran underwent another VA examination.  The Veteran reported four to seven mushy, not watery, normal colored stools daily without undue urgency, cramping, or pain.  He denied recent history of constipation, diarrhea, vomiting, hematemesis, melena, acholic stools, bright red blood per rectum, jaundice, or hepatitis.  His appetite was good, and his weight was stable.  The Veteran denied dribbling or incontinence, but did wear Depends or pads.  He reported some mild urgency and frequency, which was improved since starting medication.  He denied recent history of hematuria, dysuria, flank pain, nephrolithiasis, recurrent urinary tract infections, fever, chills, or sexually transmitted diseases.  He noted nocturia two or three times per night.  Physical examination revealed blood pressure readings of 100/72 while sitting, 111/93 while sitting, and 118/88 while standing.  There was no pallor despite history of anemia.  The abdomen was flat, soft, and nontender with normal bowel sounds and no bruit.  The spleen was not palpable.  The liver was firm, smooth, and nontender, and not clinically enlarged.  There were no abdominal masses or hernias palpable.  There was no flank tenderness, no hemorrhoids, fissures, fistulae, or skin tags.  The anal sphincter was normal, and the prostate was symmetric and small with no nodularity or tenderness.  The stool was soft, normal color, and guaiac negative.  Laboratory testing revealed BUN of 25 and creatinine of 1.5.  An ultrasonography of both kidneys, performed in June 2004, revealed bilateral renal cysts and slightly prominent prostate gland.  The diagnoses included status post radiation treatment for prostate cancer with negative recent history, negative clinical examination, associated with asymptomatic diverticulitis coli, and without abnormal gastrointestinal pathophysiology and without apparent functional limitation; and status post residuals of prostate cancer associated with borderline chronic renal failure and mild lower urinary tract symptoms with minimal functional limitation due primarily to bladder irritability (urinary urgency and urinary frequency) fairly well controlled with medication.

A January 2005 VA treatment record reflects that laboratory results revealed creatinine of 1.6.  A June 2005 VA treatment record shows that the Veteran reported feeling tired.  He denied chest pains, dyspnea, or any other problems.  Blood pressure readings were 95/65 and 102/67.  The diagnoses included renal insufficiency and prostate cancer status post radiation therapy.  In August 2005, the Veteran complained of irritative lower urinary tract symptoms including hesitancy with decreased flow of stream.  The diagnoses were mixed lower urinary tract symptoms and prostate cancer status post radiation therapy.

In February 2006, the Veteran's blood pressure readings were 110/74 and 106/64.  The treatment record notes the Veteran's complaints of irritative lower urinary tract symptoms with symptoms including hesitancy, increased frequency, nocturia, urgency, and fatigue.  The diagnoses were mixed lower urinary tract symptoms and prostate cancer status post radiation therapy.  A June 2006 VA treatment record notes that the Veteran's blood pressure was 104/68.  The record indicated that follow ups with the urology clinic had been stable and that prostate specific antigen went from 0.7 to 0.8 over the prior year.  The diagnoses were renal insufficiency and prostate cancer status post radiation therapy.  August 2006 VA treatment records note the Veteran's complaints of irritative lower urinary tract symptoms with symptoms including hesitancy, increased frequency, nocturia, urgency, and fatigue.  The diagnoses were mixed lower urinary tract symptoms and prostate cancer status post radiation therapy.  

A January 2007 colonoscopy report reflects that diverticulae were encountered in the sigmoid and descending colon and that small internal hemorrhoids were noted.  A January 2007 VA treatment record indicates that the Veteran had a colonoscopy which revealed some tics and hemorrhoids, but no polyps.  Blood pressure was 87/64, and examination was normal.  The diagnoses included renal insufficiency and prostate cancer status post radiation therapy.  A February 2007 VA treatment record notes the Veteran's complaints of irritative lower urinary tract symptoms with symptoms including hesitancy, increased frequency, nocturia, urgency, and fatigue.  The diagnoses were mixed lower urinary tract symptoms and prostate cancer status post radiation therapy completed in 2002.  Another February 2007 record reflects that the Veteran's blood pressure was 87/67.  The Veteran denied urinary complaints, and examination was normal.  

Private medical treatment records from May 2007 reveal that the Veteran's blood pressure was 108/72, that his BUN was 28, and that his creatinine was 1.8.

During a June 2007 hearing before the Board, the Veteran testified that he had to change garments due to urinary frequency and stool frequency, on average, once per day.  He noted that, on occasion, he was not able to get to the bathroom facilities before urinating, but that it was not generally a problem with bowel movements.  He reported that, on trips in the car, he had to pull off to the side of the road to go to the bathroom when he could not make it to a rest area.  He indicated that he carried toilet paper when traveling.  He stated that he was awoken at night to urinate or to have a bowel movement, and that he had both urgency and frequency problems.  He noted that he avoided drinking anything after 6:00 p.m. to cut down on the frequency of urination during the night.  

A July 2007 treatment record reflects that the Veteran denied weight loss, weakness, anorexia, fever, chills, night sweats, abdominal pain, nausea, urinary symptoms, dysuria, and hematuria.  Blood pressure was 100/76.  Laboratory testing revealed creatinine of 2.12.  In August 2007, blood pressure was 94/70.  In September 2007, the Veteran reported troubling irritative lower urinary tract symptoms, and noted symptoms including hesitancy, increased frequency, nocturia, and urgency, as well as fatigue.  The diagnoses were mixed lower urinary tract symptoms and prostate cancer status post radiation therapy in 2002 with prostate specific antigen fluctuating from 0.5 to 1.1.  

A February 2008 treatment record indicates that the Veteran's blood pressure was 120/77.  On examination, his abdomen was soft with active bowel sounds, and there was no edema in his extremities.  An August 2008 record notes that the Veteran's blood pressure was 113/82.  The diagnoses included renal insufficiency, prostate cancer status post radiation therapy, and anemia.  The Veteran had BUN of 28 and creatinine of 1.72.  Another August 2008 treatment record reflects that the Veteran endorsed symptoms, including frequency, nocturia, and urgency associated with voiding.  The diagnoses included mixed lower urinary tract symptoms and prostate cancer status post radiation therapy with prostate specific antigen fluctuating from 0.5 to 1.2 since 2003.  In September 2008, the Veteran reported mild generalized fatigue for years, trace lower extremity edema, and history of prostate cancer.  The Veteran denied unexplained weight loss or gain, change in mood, anorexia, change in bowel or bladder function, diarrhea, constipation, dysuria, and gross hematuria.  Examination revealed the abdomen to be soft, nontender, with no bruits, and normoactive bowel sounds.  There was trace pedal edema.  Laboratory testing showed BUN of 31 and creatinine of 1.77.  Later that month, the Veteran denied rectal bleeding, pain, and stool changes, and mentioned that his stool had become more "pellet" like.
A December 2008 VA treatment record reflects that the Veteran had a blood pressure reading of 93/64, that his BUN was 28, and that his creatinine was 1.72.

A February 2009 VA treatment record reflects that the Veteran's blood pressure was 95/74.  In June 2009, the Veteran reported a history of irritative lower urinary tract symptoms with symptoms including hesitancy with decreased flow of stream, increased frequency, nocturia, and urgency.  The diagnoses were mixed lower urinary tract symptoms and prostate cancer status post radiation therapy, completed in 2002.  An August 2009 VA treatment record reflects that the Veteran had no changes in his bowels, and that medication seems to have helped with his urinary symptoms.  On examination, blood pressure was 103/72.  Examination of the abdomen was normal.  There was trace edema in the extremities.  The diagnoses included renal insufficiency, prostate cancer status post radiation therapy, and anemia.  

In October 2009, the Veteran underwent another VA examination.  The Veteran stated that he still had prostate cancer, noting that his prostate was not removed due to his previous heart transplant.  He reported that his prostate specific antigen has varied, but the last time he was seen, it was down.  He noted symptoms, including swelling and aching of the feet, low energy requiring him to take naps every afternoon, three to five stools per day which were sometimes hard and sometimes loosely formed with occasional blood.  He indicated that he had nocturia three to four times per night as long as he did not drink after 6:00 p.m., some hesitancy, and increased urgency.  He denied incomplete emptying.  He also reported some post void dribbling and that he used an absorbent pad during the day but not at night.  He stated that he averaged use of one pad per day.  He noted that, when he urinated, he tended to sit down and spread his legs to more fully empty the bladder.  With regard to his usual occupation and daily activities, the Veteran stated that he had to stop what he was doing and get to the bathroom when he felt the urge to urinate.  The Veteran was able to walk 100 feet before stopping to rest due to leg pain.  Physical examination revealed blood pressure of 101/68.  Cardiovascular examination, gastrointestinal examination, and genitourinary examination were all normal.  Diagnoses included adenocarcinoma of the prostate, in remission, with residual lethargy, mild stress incontinence, episodic radiation induced proctitis, and erectile dysfunction.  The examiner noted that the Veteran's staff urologist was consulted to verify that the Veteran's prostate cancer was "in fact in remission and the slight fluctuations of [prostate specific antigen] post radiation therapy are common and do not reflect active prostate cancer."  The examiner stated that the Veteran's loose stools were "more likely than not" side effects of the immunosuppressive agents that he is taking to avoid rejection of his heart transplant, and that while there was some degree of aggravation during radiation therapy, that has subsided.

In a February 2012 statement, the Veteran reported that he kept track for three days of his urination and bowel movements, and that he urinated 10 to 12 times per day and had 2 to 3 bowel movements per day.  

A.  Urinary Frequency and Urgency

Under Diagnostic Code 7528, a 100 percent evaluation is awarded for malignant neoplasms of the genitourinary system.  A note accompanying Diagnostic Code 7528 states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the Veteran's disorder is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is evaluated under the three subcategories of urine leakage, urine frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  For urine leakage, a 40 percent evaluation is assigned for the wearing of absorbent materials which must be changed 2 to 4 times per day; and a maximum 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  For urinary frequency and for obstructed voiding, the rating schedule does not provide for an evaluation in excess of 40 percent.  Id.  

Renal dysfunction is rated as 60 percent disabling when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  Id.  An 80 percent evaluation is warranted when there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A maximum 100 percent evaluation is assigned when there is renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

After a thorough review of the evidence of record, the Board concludes that an increased evaluation of 60 percent, but no greater, is warranted for the Veteran's residuals of prostate cancer, to include increased urinary frequency and urgency and renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528. 

As noted above, under Diagnostic Code 7528, the Veteran's residuals of prostate cancer are to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  The evidence of record reflects numerous diagnoses of chronic renal insufficiency and chronic renal failure associated with residuals of prostate cancer.  Thus, as the medical evidence of record shows a definite decrease in kidney function, an increased evaluation of 60 percent is warranted for the Veteran's residuals of prostate cancer under the rating criteria for renal dysfunction.  38 C.F.R. § 4.115a.  However, an evaluation greater than 60 percent is not warranted for the Veteran's residuals of prostate cancer under the diagnostic criteria for renal dysfunction, as the evidence does not show albuminuria, BUN of 40 to 80, creatinine of 4 to 8, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Although the October 2009 VA examiner stated that the Veteran had residual lethargy associated with his residuals of prostate cancer, the remainder of the medical evidence of record does not show generalized poor health due to residuals of a prostate disorder, weakness, anorexia, weight loss, or limitation of exertion.  The Board acknowledges that the Veteran has other significant health problems, including significant cardiovascular disease, a right hand disorder, a left wrist disorder, a right knee disorder, and psychiatric problems.  Although, with consideration of all of the Veteran's medical problems, he may exhibit generalized poor health, the evidence does not show that he has generalized poor health as a result of his renal dysfunction residuals of prostate disorder alone.  The Veteran's renal dysfunction residuals of prostate cancer include lower extremity edema, bilateral renal cysts, findings of chronic renal insufficiency, and some fatigue.  The Board concludes that these symptoms, alone, do not establish generalized poor health.  Accordingly, an increased evaluation greater than 60 percent is not warranted for the Veteran's residuals of prostate cancer based upon the rating criteria for renal dysfunction.  Id.  

The Board has also considered whether an increased evaluation greater than 60 percent is warranted for the Veteran's symptoms of urinary frequency and urgency which are associated with his residuals of prostate cancer.  Id.  In that regard, the Veteran complained of nocturia three to four times per night, hesitancy, urgency, post void dribbling, small amount, incomplete bladder emptying, interrupted stream, weak stream, and push/strain voiding.  During an October 2004 VA examination, he stated that he wore Depends or pads.  In a June 2007 hearing before the Board, the Veteran testified that he changed his garments once per day due to urinary frequency.  During an October 2009 VA examination, the Veteran stated that he used absorbent pads, which he changed once per day.  He denied the use of absorbent materials at night.  In a February 2012 statement, the Veteran reported that he urinated 10 to 12 times per day.  The Board acknowledges the Veteran's symptoms of urinary frequency and urgency associated with his residuals of prostate cancer.  Nevertheless, under the rating criteria for voiding dysfunction, the maximum schedular evaluation permitted is 60 percent.  Id.  Similarly, evaluations in excess of 60 percent are not provided for urinary frequency, obstructed voiding, or urinary tract infections.  Id.  Accordingly, an evaluation in excess of 60 percent is not warranted for the Veteran's residual urinary frequency and urgency under the rating criteria for voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection.  Id.  

In addition, an increased evaluation is not warranted under Diagnostic Code 7528.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Although a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system, the note accompanying Diagnostic Code 7528 directs that, following the cessation of therapeutic procedures, if there has been no local reoccurrence or metastasis, the Veteran's prostate cancer is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  The Board acknowledges the Veteran's statements throughout his appeal that his prostate cancer is still active, but that he is no longer receiving treatment for it.  In addition, a June 2004 VA treatment record notes that the Veteran's elevated prostate specific antigen might be prognostic of no cure and that local control may be the only requirement.  Nevertheless, the October 2009 VA examiner stated that the Veteran's staff urologist was consulted to verify that the Veteran's prostate cancer was "in fact in remission and the slight fluctuations of [prostate specific antigen] post radiation therapy are common and do not reflect active prostate cancer."  Accordingly, the medical evidence of record does not show active prostate cancer, local reoccurrence, or metastasis, and the Veteran's residuals of prostate cancer must be rated based on residual voiding dysfunction or renal dysfunction.  Thus, a 100 percent evaluation is not warranted under Diagnostic Code 7528.  Id.  

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as small amount, incomplete bladder emptying, nocturia, interrupted stream, and weak stream.  While those symptoms certainly contribute to the impairment caused by the Veteran's residuals of prostate cancer, they do not show renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection impairment sufficient to warrant an evaluation in excess of 60 percent.  Mauerhan, 16 Vet. App. 436.  For the foregoing reasons, an increased evaluation greater than 60 percent for service-connected residuals of prostate cancer is not warranted.

B.  Frequency of Stools and Urgency

The Veteran's frequency of stools and urgency residual of prostate cancer is rated as 30 percent disabling under Diagnostic Code 7319.  Under Diagnostic Code 7319 for irritable colon syndrome, a 30 percent evaluation is the maximum schedular evaluation allowed for irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The medical evidence of record reflects that the Veteran reported as many as eight mushy stools per day, occasionally with blood, urgency, anal pruritus, hemorrhoids, and burning.  He reported that he used Anusol hydrocortisone cream.  During an October 2004 VA examination, the Veteran denied constipation, diarrhea, vomiting, hematemesis, melena, acholic stools, bright red blood per rectum, jaundice, and hepatitis.  In September 2008, he stated that his stools were "pellet" like.  During a June 2007 hearing before the Board, the Veteran testified that he frequently had to pull to the side of the road while driving to have a bowel movement, and that he kept toilet paper in his vehicle.  In an October 2009 VA examination, the Veteran stated that his stools were sometimes hard, and sometimes loosely formed, with occasional blood.  

The Board acknowledges the Veteran's symptoms associated with frequent and urgent stools as a result of his prostate cancer.  Nevertheless, the Veteran is receiving the maximum schedular evaluation for his frequent and urgent stools under Diagnostic Code 7319.  Accordingly, an increased evaluation greater than 30 percent is not warranted for the Veteran's frequent and urgent stools under Diagnostic Code 7319.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his frequent and urgent stools under other pertinent diagnostic codes concerning to the digestive system.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (2009).  However, there is no evidence of ulcerative colitis, dysentery, distomiasis, enteritis, enterocolitis, diverticulitis, resection of the intestine, fistula of the intestine, peritonitis, impairment of the rectum and anus, stricture of the rectum and anus, prolapsed of the rectum, ano fistula, hernia, visceroptosis, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis.  38 C.F.R. § 4.114, Diagnostic Codes 7322-7335, 7337-7354 (2011).  Although the Veteran reported that he had hemorrhoids, the highest evaluation permitted for hemorrhoids is 20 percent.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).  Accordingly, an increased evaluation greater than 30 percent for the Veteran's frequent and urgent stools under other diagnostic codes is not warranted.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as occasional blood in the stools, hard stools, loose stools, burning, and pruritus.  While those symptoms certainly contribute to the impairment caused by the Veteran's residuals of prostate cancer, they do not show symptoms sufficient to warrant an evaluation in excess of 30 percent under any of the diagnostic criteria mentioned above.  Mauerhan, 16 Vet. App. 436.  For the foregoing reasons, an increased evaluation greater than 30 percent for service-connected frequency of stools with urgency secondary to radiation as a residual of prostate cancer treatment is not warranted.

II.  PTSD

In a November 2004 rating decision, the RO granted service connection for PTSD, and assigned an initial evaluation of 30 percent, effective June 22, 2004, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In January 2005, the Veteran filed a notice of disagreement with regard to the evaluation assigned, and in March 2006, he perfected his appeal.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130  is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown , 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47. 

In a June 2004 statement, the Veteran reported symptoms including nightmares, sleep disturbance, and hypervigilance.  He noted that he frequently checked his doors and windows at home to ensure that they were secure.

VA treatment records from June 2004 reveal the Veteran's complaints of and treatment for PTSD.  A June 2004 treatment record reflects that the Veteran reported that he re-experienced thoughts and had intrusive recollections of his combat days while serving in Vietnam, and that he had never been able to get Vietnam out of his mind.  He indicated that something seemed to force thoughts of events from Vietnam into his mind and that he did everything he could to avoid anything which might remind him of his experiences there.  He endorsed feelings of estrangement and detachment from others and noted that he had difficulty feeling emotions toward others.  He complained of sleep disturbance and nightmares, as well as memory and concentration trouble.  He stated that he was hypervigilant, and that when eating out at a restaurant, he always sat with his back to the wall.  He indicated that he often checked the perimeter of his house when awoken at night.  He described an exaggerated startle response and anxiety.  The diagnosis was PTSD.

In October 2004, the Veteran underwent a VA PTSD examination.  The Veteran complained of nightmares, feeling uncomfortable around people, avoidance of combat-related reminders, sleep disturbance, hypervigilance, exaggerated startle response, and feeling that he did not know how long he could continue in his job.  The Veteran stated that he was married for the second time and that he had three children.  He endorsed depression and quick temper.  He reported that he was psychologically abusive towards his children, but never physically abusive.  He indicated that he often had two to four shots of whiskey when he awoke at night to be able to get back to sleep.  The Veteran denied problems with attendance at work or ability to do his job.  He indicated that he hid his problems from people at work and that he was able to function in that manner.  The Veteran reported that he lived with his wife and one of his daughters, and that he was able to perform chores around the house.  He stated that he sometimes felt uncomfortable at the grocery store when it was crowded.  He also indicated that he attended school functions and events, but that those situations made him uncomfortable.  He reported that he attended church a few times a year, and that he was able to travel.  The Veteran stated that he had one friend and that they did things together like watch football.  He indicated that he had not been hunting in the prior three to four years, and that he like fishing, but had only been out once that year.  He endorsed passive thoughts of suicide with no plan.  He noted problems with his memory and low energy.

Mental status examination revealed the Veteran to be quiet and reserved with some vagueness regarding his symptoms, problems, and functioning.  His speech was logical and related with no indication of hallucinations, delusions, or formal thought disorder.  There were no obsessions or compulsions and the Veteran appeared dysphoric rather than anxious.  The Veteran was alert and fully oriented with adequate memory and concentration for purposes of the interview.  The Veteran stated that he had problems with newly acquired memories and that he made use of mnemonic devices such as lists.  The Veteran endorsed significant sleep disturbance but denied any eating problem.  The diagnosis was PTSD with signs of sleep disturbance, re-experiencing, avoidance, interpersonal estrangement, and depressive symptoms.  The examiner stated that the Veteran had "mild-moderate symptomatology only" and that he appeared "able to function in his job and to be promoted during the course of a full career, also to be in line for full, regular retirement from same."  The examiner also noted that the Veteran was in "a stable marital situation for close to 30 years . . . ."  A GAF score of 64 was assigned.

A November 2004 VA neuropsychiatric examination reflects that the Veteran reported generally good mood with attempts to handle life stress in a neutral fashion.  He endorsed significant memory problems, noting that he had to write things down.  He complained of sleep disturbance, nightmares.  He stated that he was married for a second time, and that he had been married to his current wife for 27 years.  Mental status examination revealed the Veteran to have good grooming and hygiene with generally normal alertness, although he developed fatigue as the testing day proceeded.  Cooperation and attention capacity appeared average.  Range of mentation was mildly slowed with no evidence of delusions or hallucinations.  Psychomotor functioning was moderately to severely slowed and clumsy, bilaterally.  Speech was normal but with possible word finding difficulties.  Affect was appropriate with restricted range of mood, mild dysphoria, and initial anxiety.  He was tearful describing his military experiences and appeared somewhat guarded and apathetic in his personal history.  Test results revealed fair orientation, variable attention and concentration, and grossly intact language.  Mental flexibility had unusual variability with severely slowed cognitive processing and remarkably impaired abstract problem solving skills.  Intelligence was significantly below estimated premorbid functioning.  Immediate memory was low to average, and delayed memory was also low to average.  Psychomotor functioning was unusually impaired.  Visual perception and organizational skills were mildly impaired.  

In December 2004, the Veteran complained of problems with sleep and depression.  He noted that he did not like being in crowds, and he found that difficult to manage because the nature of his job required him to be social.  The diagnosis was PTSD, and a GAF score of 50 was assigned.  In January 2005, the Veteran complained of flashbacks, sleep dysfunction, and nightmares.  He indicated that he used alcohol when he woke up at night to get back to sleep.  The diagnosis was PTSD, and a GAF score of 40 was assigned.

In February 2005, the Veteran complained of nightmares, sleep problems, increased depression, crying spells, and memory difficulties.  He denied suicidal and homicidal ideation.  He stated that he avoided thoughts or conversations associated with Vietnam, and that he avoided activities and places that aroused recall of his trauma.  He noted a loss of interest in community functions and activities and a dislike of socializing.  The Veteran stated that he had difficulty remembering and concentrating, and that he often performed perimeter checks when he awoke at night.  He described an exaggerated startle response, feeling tense, and feeling nervous.  Mental status examination revealed the Veteran's appearance to be abnormal, as he had a shaved head.  Eye contact was fair to good.  Speech was abnormal in volume, as he was very quiet.  Thought process was also abnormal, as he endorsed problems concentrating.  Associations were within normal limits.  The Veteran also reported obsessional thought content, as he noted constant intrusive thoughts of Vietnam.  Insight and judgment were limited and fund of knowledge was normal.  Mood and affect were depressed.  The diagnoses included chronic PTSD and alcohol abuse.  GAF scores of 40 and 50 were assigned.  A March 2005 treatment record reflects a diagnosis of PTSD and a GAF score of 40.  

In May 2005, the Veteran complained of nightmares, sleep problems, and memory trouble.  He also endorsed constant thoughts of Vietnam.  He denied suicidal and homicidal thoughts, ideations, or plans.  Mental status examination revealed the Veteran to have a shaved head but good eye contact.  Speech was very quiet and sparse.  Thought process was abnormal, as the Veteran had problems concentrating and poor memory.  Associations were normal, but thought content revealed constant thoughts of Vietnam.  Insight and judgment were limited, but fund of knowledge was normal.  Mood and affect were depressed and flat.  The diagnoses were chronic PTSD and alcohol abuse, and a GAF score of 50 was assigned.  Another May 2005 treatment record notes that the Veteran had extreme difficulty in keeping his job.  The Veteran indicated that the only time that he was not thinking about Vietnam was when he was teaching a class.  The Veteran showed no affect, feelings of happiness, or feelings of joy.  He remained aloof and isolated from others.  He endorsed nightmares.  The diagnosis was chronic PTSD ,and a GAF score of 40 was assigned.

A June 2005 VA treatment record reflects the Veteran's complaints of dysfunctional sleep, recurring nightmares of Vietnam.  He stated that he was still working as a teacher and principal, and that he could retire in two years.  He denied suicidal and homicidal ideation.  The diagnosis was PTSD, and a GAF score of 40 was assigned.  In August 2005, the Veteran exhibited symptoms, including anger, sleepless nights, recurring nightmares about combat events, emotional isolation, social withdrawal, depression, and anxiety.  He noted difficulty maintaining employment and also that he did not function well.  The diagnosis was chronic PTSD, and a GAF score of 40 was assigned.  In September 2005, the Veteran complained of nightmares, sleep difficulties, and memory trouble.  He endorsed constant intrusive thoughts of Vietnam.  He denied suicidal and homicidal ideation.  Mental status examination revealed the Veteran to have a shaved head with fairly good eye contact.  Speech was very quiet and sparse.  Thought process reflected problems concentrating.  Associations were normal.  Thought content was positive for obsessions with constant thoughts of Vietnam.  Insight and judgment were limited, but fund of knowledge was normal.  Mood was depressed and affect was flat.  The diagnosis was PTSD, and a GAF score of 45 was assigned.

January 2006 VA treatment records reflect continued complaints of nightmares, sleep problems, memory difficulties, and constant intrusive thoughts of Vietnam.  The Veteran reported that his wife was supportive and that they had a good relationship.  The Veteran denied suicidal and homicidal ideation.  Mental status examination revealed the Veteran to have a shaved head with good eye contact.  Speech was very quiet and sparse, but brighter and more prosodic than before.  Thought process reflected problems concentrating, but associations were normal.  Thought content reflected some obsessions with constant thoughts of Vietnam.  Insight and judgment were limited, but fund of knowledge was normal.  Mood was depressed and affect was flat.  The diagnosis was chronic PTSD, and a GAF score of 45 was assigned.  In February 2006, the Veteran reported flashbacks and nightmares.  He denied suicidal and homicidal ideation.  The diagnosis was PTSD, and a GAF score of 40 was assigned.  In March 2006, the Veteran reported feeling tired and fatigued.  He reported a flashback the prior week, and indicated that he did not know how long he could continue working.  He denied suicidal and homicidal ideation.  The diagnosis was chronic PTSD, and a GAF score of 40 was assigned.  An April 2006 treatment record notes the Veteran's complaints of recurrent intrusive thoughts of Vietnam and heightened anxiety.  He denied suicidal and homicidal ideation.  The diagnosis was chronic PTSD, and a GAF score of 40 was assigned.

June 2006 VA treatment records reflect that the Veteran was doing everything possible to maintain his employment for another year, and that he was barely able to keep his job due to his anger and social isolation.  He complained of nightmares, sleep problems, and memory difficulties.  He also endorsed constant intrusive thoughts of Vietnam, disturbed sleep, depression, and hypervigilance.  Mental status examination revealed the Veteran to have a shaved head with fairly good eye contact.  Speech was very quiet, sparse, and difficult to hear.  Thought process reflected problems concentrating, but associations were normal.  Thought content reflected obsessions and thoughts of Vietnam constantly.  Insight and judgment were limited, but fund of knowledge was normal.  Mood was depressed and affect was flat.  He denied suicidal and homicidal ideation.  The diagnosis was PTSD, and GAF scores of 40 and 45 were assigned.  In July 2006, the Veteran reported stress, social isolation and withdrawal, flashbacks, and intrusive thoughts of Vietnam.  The Veteran denied suicidal and homicidal ideation.  The diagnosis was PTSD, and a GAF score of 40 was assigned.  August 2006 treatment records reflect the Veteran's complaints of nightmares, flashbacks, depression, sleep problems, hypervigilance, and memory trouble.  He reported that his wife was supportive and that they had a good relationship.  He denied suicidal and homicidal ideation.  Mental status examination revealed the Veteran to be wearing a cap with fair to good eye contact.  Speech was very quiet, sparse, and difficult to hear.  Thought process reflected problems concentrating, but associations were normal.  Thought content was positive for obsessions, and the Veteran reported constant thoughts of Vietnam.  Insight and judgment were limited, but fund of knowledge was normal.  Mood was depressed and affect was flat.  The diagnosis was PTSD, and GAF scores of 40 and 45 were assigned.

October 2006 and December 2006 VA treatment records reflect diagnoses of PTSD and GAF scores of 40.  February 2007 and April 2007 VA treatment records indicate that the Veteran was having extreme stress and anxiety due to his job as the principal of a high school, and that he reached the point where he just could not do it anymore, and that he planned on retiring at the end of the year.  He noted that he wanted to enter a PTSD treatment program following his retirement.  The diagnosis was chronic PTSD, and GAF scores of 40 were assigned.  In May 2007, the Veteran reported dysfunctional sleep, nightmares, social isolation, and difficulty managing his job as a school principal.  The diagnosis was PTSD, and a GAF score of 40 was assigned.  A July 2007 record indicates that he felt more relaxed since he retired at the end of the school year.  He denied suicidal and homicidal ideation.  The diagnosis was PTSD, and a GAF score of 40 was assigned.  In August 2007, the Veteran reported that he could not attend PTSD treatment until he was free of alcohol for 30 days.  He indicated that he did not want to cease drinking and go into PTSD therapy until the following year.  The diagnosis was PTSD.

During a June 2007 hearing before the Board, the Veteran testified that he avoided socializing, had only one friend, and was detached and estranged from others.  He reported that when he eats out at a restaurant, he sits with his back against the wall so that he can see everyone.  He indicated that he did not attend church often and that he was hypervigilant.  He reported that he frequently checked to make sure his house and things were locked up and secure and that he checked the perimeter of his house.  He described exaggerated startle response, sleep disturbance, and nightmares, and that he had to drink whiskey to get back to sleep at night.  The Veteran testified that he was married for 29 years and that he did not talk to anyone about his experiences in Vietnam.  He also reported that he had panic attacks at night which happened three to four times per week.  He also noted that he was having problems with his marriage, but that he had a good relationship with his children.  He stated that he told his children that he loved them and that he trusted his family.  He admitted that he had feelings or moments of feeling that he wanted to hurt himself, but that he never made any plans to hurt himself, and that he had occasional episodes of crying for no reason.  He affirmed that his PTSD had worsened because he had to stop working.

In August 2008, the Veteran underwent a psychiatric evaluation.  The Veteran endorsed symptoms of sleep disturbance and nightmares, and reported ongoing alcohol use due to PTSD.  Mental status examination revealed the Veteran to have a normal level of consciousness with dull rate of mentation.  He had impaired cognitive functioning, including impaired intellectual abilities, but based on his personal history, he appeared to have functioned at an average to high average intelligence in the past.  The Veteran was adequately groomed and dressed.  Speech was mumbled and eye contact was fair.  Motor activity was sluggish.  Attention and concentration within a formal setting were fair, but for intellectual abilities, were limited.  Orientation was fair, but generally intact.  Memory was intact with impaired delayed-recall memory.  Language abilities were fair but generally intact.  Abstract reasoning abilities were very limited.  Thought flow was coherent and thought content was absent of indications of significant preoccupations or delusional thinking.  Mood was indifferent and affect was blunted.  The Veteran endorsed some mild depression symptoms as well as poor sleep, occasional tearfulness, irritability, lack of motivation, and low energy.  He denied suicidal ideation, although he reported past suicidal thoughts.  He noted several anxiety symptoms including nightmares, flashbacks, fitful sleep, and hypervigilance.  He indicated that certain sounds and smells triggered flashbacks.  There was no overt evidence of underlying thought disorder.  There was no evidence of hallucinations or delusions.  Overall judgment was poor and insight was fair.  The Veteran indicated that he was able to make meals, drive, and manage the household finances.  He denied a history of problems getting along with others, but reported that he was a loner.  The diagnoses were chronic PTSD, alcohol abuse, alcohol dependence, cognitive disorder not otherwise specified, and dementia not otherwise specified.  A GAF score of 48 was assigned.

Additional psychological testing was performed in October 2008.  The testing revealed variable but very low memory functioning.  The Veteran's cognitive and memory functioning appeared significantly impaired likely secondary to an underlying dementia process or significant alcohol use.  His judgment abilities were generally intact, but he had significant cognitive and memory limitations suggesting an underlying dementia.  The diagnoses were chronic PTSD, alcohol dependence, alcohol-induced persisting dementia, and dementia not otherwise specified.  A GAF score of 47 was assigned.

In September 2009, the Veteran underwent a VA PTSD examination.  The Veteran reported that he lived with his wife, and that they were married for 32 years.  He noted that his wife was very supportive, and that he finally broke down and told his wife and children about his experiences in Vietnam after holding back for many years.  The Veteran reported that he was a member of the Veterans of Foreign Wars and The American Legion, but that he did not go to any meetings.  He noted that he attended church once per month or less, and that he did not do any extra activities in the church.  He stated that he had one friend, and that they got together about once per week to visit.  He reported that he and his wife went for a road vacation that summer, and that when at home, he and his wife occasionally go out to eat or to the movies.  The Veteran stated that he performed chores around the house, and that he read the Bible, which he was taking an interest in for the first time in many years.  He indicated that he took a nap in the afternoon, and that he made his own meals.  The Veteran complained of sleep disturbance, nightmares, intrusive recollections, exaggerated startle response, anxiety, panic attacks, short temper, anger, and some social isolation.  The Veteran stated that he checked the locks on the house to make sure that things were secure.  The Veteran also reported depression with some occasional passive thoughts of self harm.  He denied homicidal or violent fantasies.  He endorsed occasional crying spells.  He also noted fatigue and tiredness and many low moods.  He stated that he had memory difficulties, and that he forgot people's names and things that he is supposed to do.

The VA examiner administered a Mini-Mental Status Examination, which showed that the Veteran was not conversant with current events, and that he showed very long latencies in trying to come up with a date and with other information from his memory.  He had reduced abstract ability.  The VA examiner thought that there was considerable impairment in cognitive functioning, and referred the Veteran for a new neuropsychological evaluation.  The examiner felt that the Veteran met the criteria for a diagnosis of cognitive disorder, not otherwise specified.  Mental status examination also showed that the Veteran's manner was slightly unfocused.  His affect was flexible and was not flat.  He showed extreme latencies with regard to retrieving some items of information from his memory.  Speech was logical and related, and there was no indication of hallucinations, delusions, or formal thought disorder.  The Veteran had adequate judgment for most purposes.  He was fully oriented with mostly adequate memory and concentration.  The Veteran was well-groomed and denied neglecting his personal hygiene.  There was no indication that he neglected self care.  The diagnosis was PTSD with symptoms including social isolation, panic symptoms, depressive symptoms, and sleep difficulty.  The examiner noted that the Veteran had occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but generally satisfactory functioning.  The examiner reported that the Veteran's physical problems and cognitive difficulties would seem to have a great deal more to do with his employment difficulties and early exit from the workforce than his PTSD.  The diagnosis was PTSD with depressive symptoms, and a GAF score of 52 was assigned.

The lay testimony and statements provided by the Veteran are competent and credible evidence as to the observable symptoms that he reported, and have been considered by the Board in its evaluation of the severity of the Veteran's PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed in greater detail below, the Veteran reported a variety of symptoms related to his PTSD, and also detailed his work history, which have been considered by the VA examiners.

The Veteran's current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran's GAF scores of 45, 47, 48, and 50 reveal serious symptoms or a serious impairment in social, occupational, or school functioning.  The Veteran's GAF score of 52 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF score of 64 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628   (1992). 

Accordingly, based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an initial rating of 50 percent, but no more, for the Veteran's service-connected PTSD.

Since the initial grant of service connection, the Veteran reported symptoms including depression, sleep disturbance, nightmares, hypervigilance, intrusive thoughts and recollections, flashbacks, social isolation, hypervigilance, and exaggerated startle response.  He also endorsed poor concentration, avoidance of trauma-related stimuli, anger, irritability, reliving traumatic experiences, detachment and estrangement from others, memory and concentration problems, anxiety, avoidance of crowds, crying spells, panic attacks three to four times per week, suicidal ideation without plan or intent, lack of motivation, and low energy.  The Veteran reported that he always sat with his back to the wall when dining out at a restaurant and also that he performed perimeter checks on his house to ensure that it was safe.  In addition, although the Veteran once reported problems with his marriage, on numerous occasions he indicated that he had a good relationship with his wife and also with his children.  The Veteran stated that he had one friend, but otherwise endorsed social isolation.  He also indicated that he travelled with his wife, attended church, dined out in restaurants, went to the movies, enjoyed fishing, made his own meals, was able to drive, and managed the household finances.  He repeatedly noted that he had difficulty working as a school principal due to his PTSD symptoms, and retired from his job in 2007.

The medial evidence shows that the Veteran was alert and fully oriented.  His speech was logical and related, but usually quiet and sparse.  On one occasion, he had word finding trouble.  There was no evidence of hallucinations, delusions, or other thought disorders, and there was no finding of obsessions or compulsions.  The Veteran related memory problems, and the medical evidence reflects that the Veteran had low to average immediate and long-term memory.  Grooming and hygiene was good.  Mood was dysphoric, anxious, indifferent, and depressed.  Affect was appropriate, depressed, flat, blunted, and flexible.  There was impaired abstract problem solving skills and concentration problems.  Eye contact was fair to good.  Insight and judgment were limited.  There was impaired cognitive functioning and sluggish motor activity.  Abstract reasoning was severely limited.

After a thorough review of the evidence of record, the Board concludes that the Veteran's symptoms meet the requirements for a 50 percent evaluation for PTSD, as there is evidence of flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, an evaluation in excess of 50 percent is not for assignment in this case.  While there is evidence of suicidal ideation and difficulty in adapting to stressful circumstances, there is no evidence of impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Id.  The Board acknowledges that the Veteran had quiet and sparse speech with one instance of word finding trouble.  However, the Veteran's speech was not shown to be intermittently illogical, obscure, or irrelevant.  Further, although the Veteran reported that he checked the perimeter of his house to ensure its safety, this does not rise to the level of obsessional rituals which interfere with routine activities.  In addition, while the Veteran endorsed occasional depression and panic attacks three to four times per week, the evidence does not show that panic or depression was near-continuous affecting the ability to function independently, appropriately, and effectively.  Id.  Although the evidence of record may demonstrate two of the symptoms contemplated in a 70 percent evaluation, the Veteran's disability picture more closely corresponds to the requirements for a 50 percent evaluation.  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an increased evaluation in excess of 50 percent is not warranted for the Veterans PTSD.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, nightmares intrusive thoughts and memories, avoidance of trauma-related stimuli, exaggerated startle response, flashbacks, hypervigilance, anxiety, avoidance of crowds, crying spells, irritability, and low energy.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant an evaluation in excess of 50 percent.  Mauerhan, 16 Vet. App. 436.  The Board recognizes that the Veteran is credible to report his PTSD symptoms.  The Veteran's symptoms were also considered by the VA examiners in this case, who provided GAF scores to illustrate the severity of the Veteran's PTSD.  As the findings reported by the VA examiners in this case with regard to the severity of the Veteran's PTSD were based on the subjective symptoms reported by the Veteran as well as objective mental status examinations, the Board concludes that the findings reported by the VA examiners with regard to the severity of the Veteran's PTSD to be of greater probative weight than the Veteran's statements as to his symptoms.  Accordingly, and for the foregoing reasons, an initial evaluation greater than 50 percent for service-connected PTSD is not warranted.

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veterans urinary frequency and urgency with renal dysfunction residuals of prostate cancer, his frequency of stools with urgency residuals of prostate cancer, and his PTSD are not so exceptional in nature as to render the ratings for those disorders inadequate.  The criteria by which those disorders are evaluated specifically contemplate the level of impairment caused by those disabilities.  Id.  As demonstrated by the evidence of record, the Veterans residuals of prostate cancer are manifested by urinary frequency and urgency with chronic renal insufficiency and definite decrease in kidney function with no evidence of albuminuria, BUN of 40 to 80mg%, creatinine  of 4 to 8mg%, or generalized poor health due to renal insufficiency characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In addition, the Veterans PTSD is manifested by dysphoric, anxious, indifferent, or depressed mood; depressed, flat, blunted, and flexible affect; depression; sleep disturbance; nightmares; flashbacks; intrusive thoughts and recollections; social isolation; hypervigilance; exaggerated startle response; poor memory and concentration; avoidance of trauma-related stimuli; anger and irritability; suicidal ideation; limited insight and judgment; panic attacks; impaired abstract reasoning; and impaired cognitive functioning.  The evidence also shows that the Veteran had fair to good eye contact; good grooming and hygiene; no hallucinations or delusions; and good relationships with his wife, children, and one friend.  When comparing this with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's residuals of prostate cancer with urinary frequency and urgency and renal dysfunction, stool frequency and urgency, and PTSD are not inadequate.  Evaluations greater than those assigned herein are provided for certain manifestations of the disorders at issue, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those assigned for the Veteran's service-connected residuals of prostate cancer with urinary frequency and urgency and renal dysfunction, stool frequency and urgency, and PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disorders, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's disorders have varied to such an extent that rating greater or less than those assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Veteran has stated on numerous occasions that his PTSD interfered with his ability to work as a school principal.  However, entitlement to a TDIU was granted by the RO in an October 2011 rating decision.  Accordingly, that issue is not before the Board.


ORDER

An increased evaluation of 60 percent, but no more, for the Veteran's service-connected residuals of prostate cancer with urinary frequency and urgency and renal dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.

An increased evaluation greater than 30 percent for frequency of stools with urgency secondary to radiation as a residual of prostate cancer treatment is denied.

An initial evaluation of 50 percent, but no more, for the Veteran's service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claims for entitlement to an increased evaluation for residuals of a shell fragment wound to the left wrist and entitlement to an increased evaluation for residuals of a shell fragment wound to the right hand must again be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board acknowledges that the Veteran's claims for increased ratings for his left wrist and right hand disorders were remanded by the Board in September 2007 in order to obtain an updated VA examination addressing the severity of the Veteran's disorders.  In that regard, the Veteran was provided with such an examination in October 2009.  Nevertheless, in a February 2012 statement, the Veteran reported that his hands had worsened, and that he could no longer open bottles.  Accordingly, the Board concludes that the Veteran should be provided with a new VA examination addressing the severity of his service-connected left wrist and right hand disorders.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath, 1 Vet. App. at 595 (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 



Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements to provide the Veteran with an examination to determine the current severity of his service-connected residuals of shell fragment wounds of the left wrist and right hand.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The report of examination must be comprehensive and include a detailed account of all manifestations of the left wrist and right hand disorders found to be present.  In particular, the examiner must state whether the Veteran has favorable or unfavorable ankylosis of any joints or digits, limitation of motion of any joints or digits, disability of any muscle groups, residual scarring, and complete or incomplete paralysis of any nerve.  If incomplete paralysis of a nerve is found, the examiner must state whether it is best characterized as mild, moderate, or severe.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resort to speculation, the examiner must so state, and provide the reasons that any such opinion would require speculation.  The prepared report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


